


EXHIBIT 10.5


FOURTH AMENDMENT TO
THE PHOENIX COMPANIES, INC. STOCK INCENTIVE PLAN
As Amended and Restated Effective January 1, 2009


The Phoenix Companies, Inc. Stock Incentive Plan (the “Plan”), as amended and
restated effective January 1, 2009, is amended effective June 26, 2015 as
follows:


1.
Section 10.2 is amended in its entirety to read as follows:



10.2 Beneficiary Designation. Each Participant under the Plan may from time to
time name any beneficiary or beneficiaries (who may be named contingently or
successively) to whom any benefit under the Plan is to be paid or by whom any
right under the Plan is to be exercised in case of his death. Each designation
will revoke all prior designations by the same Participant, shall be in a form
prescribed by the Committee, and will be effective only when received by the
Committee in writing during his lifetime. In the absence of any such effective
designation, benefits remaining unpaid or unexercised at the Participant’s death
shall be paid to or exercised by (i) the Participant’s surviving spouse, (ii) if
there is no surviving spouse, the Participant’s children (including stepchildren
and adopted children) per stirpes, or (iii) if there is no surviving spouse
and/or children per stirpes, the Participant’s estate.



